          Case 1:20-cv-01631-DLC Document 17 Filed 04/14/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                                MANHATTAN DIVISION


 Encoditech LLC,                                              Case No. 1:20-cv-1631-DLC
         Plaintiff,                                           Patent Case
         v.                                                   Jury Trial Demanded
 Clover Network, Inc.,

         Defendant.



                               JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action with prejudice. Each party shall bear its own costs, expenses, and attorneys’

fees.

 Dated: April 14, 2020              Respectfully submitted,


                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Encoditech LLC

                                    /s/ Cynthia J. Rigsby_
                                    Cynthia J. Rigsby
                                    Foley & Lardner LLP
                                    777 East Wisconsin Avenue
                                    Milwaukee, WI
                                    (414) 297-5580
                                    crigsvy@foley.com

                                                 1
Case 1:20-cv-01631-DLC Document 17 Filed 04/14/20 Page 2 of 3




                    Counsel for Plaintiff
                    Clover Network, Inc.




                               2
         Case 1:20-cv-01631-DLC Document 17 Filed 04/14/20 Page 3 of 3



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on April 14, 2020, via the Court’s CM/ECF system.


                                                   /s/ Isaac Rabicoff
                                                   Isaac Rabicoff




                                               3
